Citation Nr: 1014067	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether injuries sustained in a May 1982 motor vehicle 
accident were incurred in the line of duty. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right wrist 
disorder.

7.  Entitlement to service connection for a left leg 
disorder.

8.  Entitlement to service connection for type II diabetes 
mellitus.

9.  Entitlement to a disability rating in excess of 20 
percent for status post arthroplasty, right fifth toe.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Acting Veterans Law Judge in 
February 2010.  The transcript of that hearing is associated 
with the claims file.

The issues of service connection for ulcerations of the left 
leg and service connection for tinnitus have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of whether injuries sustained in a May 1982 motor 
vehicle accident were incurred in the line of duty, 
entitlement to service connection for a left knee disorder, a 
right knee disorder, bilateral hearing loss, hypertension, a 
right wrist disorder, and a left leg disorder, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus is not related to service; did 
not manifest to a compensable degree within one year of 
separation from service; and is not shown to have been 
incurred as a result of Agent Orange exposure.

2.  A disability rating in excess of 20 percent for status 
post arthroplasty, right fifth toe, is barred by operation of 
the amputation rule.

3.  The Veteran's status post arthroplasty, right fifth toe, 
does not present an exceptional disability picture and the 
assigned scheduler evaluations are adequate.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and cannot be presumed to have been so.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  As limited by the amputation rule, the criteria for a 
disability rating in excess of 20 percent for status post 
arthroplasty, right fifth toe, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.68 , 4.71a, Diagnostic Codes 5172, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, with regard to the claim for service 
connection for type II diabetes mellitus, notice was provided 
to the Veteran in January 2004, prior to the initial AOJ 
decision on his claim.  Additional notice was provided to the 
Veteran in March 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify as to content.  
The Board finds that any deficiency as to timing was cured by 
appropriate notice and subsequent adjudication in November 
2007 and April 2009.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the Veteran appropriate notice and 
subsequent adjudication).  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With regard to the Veteran's claim for an initial increased 
disability rating for service-connected status post 
arthropathy, right fifth toe, the Board notes that the 
Veteran's original claim was one for service connection, 
which was granted in a February 2005 rating decision and was 
evaluated as 0 percent disabling.  The Veteran disagreed with 
the 0 percent evaluation of this now service-connected 
disability in May 2005.  Thereafter the RO provided notice to 
the Veteran of the elements of how to establish an increased 
rating in August 2005 and February 2009.  However, since the 
Veteran's claim was initially one for service connection, 
which has been granted, VA's obligation to notify the Veteran 
was met.  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, adding subsection (b)(3) and noting 
that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  The Board notes that the Veteran has made several 
statements, in essence, asserting that VA had not obtained 
all of his service treatment records from the different 
hospitals where he was treated in service.  The National 
Personnel Records Center has been requested to provide all 
service treatment records available.  After reviewing the 
service treatment records in the claims file, the Board finds 
that substantially all the relevant service treatment records 
pertinent to the issues addressed in this decision have been 
obtained and that further efforts would not result in 
obtaining any additional records.  The Veteran also asserted 
that he was exposed to Agent Orange while training at Fort 
Drum, New York, in 1979 and his service representative argued 
that had VA failed to follow up and request information as to 
this alleged exposure to Agent Orange.  The Board notes that 
there is no indication in the record nor in VA claims 
development documents that Agent Orange or any other 
herbicide agent known to be associated with type II diabetes 
mellitus was used at Fort Drum in 1979.  The Veteran has not 
identified any existing records that might indicate such use 
and his possible exposure.  VA, therefore, has made all 
reasonable efforts to obtain existing records relevant to 
these claims and additional efforts would be futile.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  A VA medical examination in relation to the claim 
for service connection for type II diabetes mellitus in this 
case is not required because there is no competent and 
credible evidence that the Veteran's currently diagnosed type 
II diabetes mellitus is the result of any event, injury or 
disease incurred in service.  38 C.F.R. § 3.159(c)(4)(i)(C).  
There is no probative evidence of actual Agent Orange 
exposure or adequate identification of any existing records 
that may demonstrate such exposure during active service.

As for his claim for an initial disability rating for his 
service-connected status post arthroplasty, right fifth toe, 
the duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran was afforded a VA 
examination in January 2005.  The Board notes that the rating 
increase to 20 percent was awarded in an October 2005 rating 
decision based upon VA treatment records showing evidence of 
a contracted flail toe with good range of motion but diffuse 
pain over the area of injury.  The record reflects that since 
that time the Veteran has not reported, nor does the record 
show, that the disability has worsened.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for Type II Diabetes Mellitus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Initially the Board notes that the medical evidence of record 
establishes that the Veteran was provided a diagnosis of type 
II diabetes mellitus in November 2003 and has since been 
treated for it.  Thus, there is a current disability that may 
be subject to service connection.

Service treatment records fails to show any treatment for or 
diagnosis of type II diabetes mellitus during service.  The 
Veteran claims that he was treated for the same symptoms as 
he has now for his type II diabetes mellitus.  For example, 
at the hearing held before the Board in February 2010, the 
Veteran testified that, while on active duty, he went to sick 
call a couple of times because of feeling tired and lethargic 
after physical training (e.g., he would be running and then 
"felt tired and a fog in his head").  He indicated having 
such symptoms as being tired, thirsty and having blurred 
vision.  The service treatment records, however, are silent 
for any treatment relating to the type of complaints the 
Veteran referred to at his hearing.  They do show multiple 
sick calls for illness such as colds, a stomach ache and sore 
throats, but never for any unexplained tiredness, lethargy, 
"foggy brain," or thirst.  Nor do they show any complaints 
or diagnosis of blurred vision.  In fact, optometric 
examination in July 1981 revealed the Veteran had 20/20 
uncorrected visual acuity bilaterally.  At his separation 
examination in July 1983, he was again noted to have 20/20 
uncorrected visual acuity.  

Thus, the Board finds that the evidence of record fails to 
establish that the Veteran had symptoms of a chronic 
disability in service manifested by symptoms of type II 
diabetes mellitus.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  Service connection may also be warranted 
if the competent and credible evidence of record establishes 
that the disability was incurred in service. 

As previously indicated, a review of the post-service medical 
records available show the initial diagnosis of type II 
diabetes mellitus was not made until November 2003.  VA 
treatment records show the Veteran reported as a new patient 
to the VA Outpatient Clinic in Anniston, Alabama, in 
September 2003.  At that time, he did not report having a 
diagnosis of type II diabetes mellitus.  A November 20, 2003, 
Ambulatory Care Telephone Triage note clearly indicates that, 
per orders of the physician who saw the Veteran in September 
2003, the Veteran was notified of the "new onset" of type 
II diabetes mellitus and to start Metformin 500 mg twice a 
day.  The Veteran was seen for follow up in December 2003 for 
his new onset of type II diabetes mellitus.  Appointments 
were made for the Veteran to undergo diabetic teaching and to 
see the nutritionist to advise him on an appropriate diet.  
Although the Veteran has said that he was told at that time 
that his diabetes had existed for some time, there is no 
indication in the medical records of this finding nor is 
there any indication that his current type II diabetes 
mellitus is related to the Veteran's service or had its onset 
therein.

The Board further notes that post-service private treatment 
records in the claims file for treatment received prior to 
November 2003 fail to show any history of or diagnosis of 
type II diabetes mellitus, nor do they show complaints of 
symptoms that could be related to type II diabetes mellitus.  
In fact, a February 1999 disability examination, conducted in 
conjunction with the Veteran's claim for disability 
compensation through the Social Security Administration 
(which the Board notes did not identify type II diabetes 
mellitus as an existing disability), noted that he 
specifically denied any history of diabetes mellitus. 

Thus, the medical evidence of record fails to establish a 
continuity of symptomatology since service of type II 
diabetes mellitus.  Moreover, there is no competent and 
credible medical evidence establishing that a nexus 
relationship exists between the Veteran's currently diagnosed 
type II diabetes mellitus and his military service.  

The only evidence indicating a relationship exists between 
the Veteran's current type II diabetes mellitus and his 
military service is his own lay statements.  At the hearing 
and in written statements, the Veteran has stated that he had 
the same symptoms in service as he has now related to his  
type II diabetes mellitus.  Although the Board acknowledges 
that the Veteran is competent to state what symptoms he had 
in service, as a lay person, he is not competent to establish 
a medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements relating symptoms in service to his current 
diagnosis of type II diabetes mellitus are considered to be 
of no probative weight.  

Thus, the Board finds that the competent and credible 
evidence is against finding that the Veteran's currently 
diagnosed type II diabetes mellitus had its onset in service 
or is otherwise related thereto.  In addition, although the 
Veteran claimed in an April 2009 statement that his type II 
diabetes mellitus was diagnosed within one year after his 
separation from service, it is clear from the record that the 
Veteran's type II diabetes mellitus was not diagnosed until 
almost 20 years after his discharge.  The Veteran has not 
established that he was on active duty at any time between 
November 2002 and November 2003 and, in fact, conceded at his 
hearing that he was separated from service in January 1984.  
Therefore, service connection based on the presumption for 
chronic disability under 38 C.F.R. §§ 3.307 and 3.309(a) is 
not warranted.  The Federal Circuit has held that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board notes that on a January 2005 VA Form 9 the 
Veteran alleged that he was exposed to Agent Orange while his 
unit (which he identified as B Company, 2nd of the 10th FA) 
was training at Fort Drum, New York, in 1979.  The Board also 
notes that the record indicates the Veteran served in Korea 
during active service. 

The Board acknowledges that type II diabetes mellitus is a 
disease listed in 38 C.F.R. § 3.309(e) as presumed to be due 
to exposure to herbicides, including Agent Orange.  However, 
if such exposure is not in the Republic of Vietnam, the 
presumption is not applicable.  Therefore, because the 
Veteran is claiming exposure outside the Republic of Vietnam, 
evidence of actual Agent Orange exposure is required.

VA has acknowledged in public documents that Agent Orange was 
used to spray four square miles from a helicopter at Fort 
Drum in New York in 1959 and along the demilitarized zone in 
Korea in 1968 and 1969.  Assuming the Veteran's was present 
at Fort Drum in 1979 and in Korea during active service from 
August 1977 to January 1984, there is no evidence of any 
actual exposure to Agent Orange related to the use of Agent 
Orange ten to twenty years earlier.  Furthermore, there is no 
probative evidence that the Veteran was in or near the four 
square mile area that was sprayed in Fort Drum or that he was 
otherwise exposed to Agent Orange at Fort Drum.  Thus, the 
Board finds that the preponderance of the evidence is against 
finding the Veteran was actually exposed to Agent Orange, and 
presumptive service connection based thereon is denied.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for type II diabetes mellitus, whether 
direct (onset in service) or presumptive (chronic disability 
or secondary to Agent Orange exposure).  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
claim must be denied.

III.  Initial Increased Disability Rating for Status Post 
Arthroscopy, Right Fifth Toe

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of a veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  

It is also necessary to evaluate the disability from the 
point of view of a veteran working or seeking work, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. 
§ 4.3.  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Upon award of service connection, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Veteran's service-connected status post arthroscopy, 
right fifth toe, is evaluated as 20 percent disabling by 
analogy under Diagnostic Code 5284 for a moderately severe 
foot disability.  Under this diagnostic code, foot injuries 
warrant a 10 percent rating if moderate, a 20 percent rating 
if moderately severe, and a 30 percent rating if severe.  
Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  

Loss of use of a foot will be held to exit when no effective 
function remains other than that which would be equally welly 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether balance and 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

Although Diagnostic Code 5284 provides for a disability 
rating in excess of 20 percent, the Board finds that a higher 
disability rating cannot be assigned due to the amputation 
rule.  The amputation rule, found in 38 C.F.R. § 4.68, 
prohibits the assignment of a combined rating for 
disabilities of an extremity higher than the rating for the 
amputation at the elective level, were amputation to be 
performed.  In the present case, the Board notes that the VA 
treatment records demonstrate that amputation of the right 
fifth toe has been recommended, but the Veteran has declined.  
(See April 2009 Podiatry Consult note.)  The Board will, 
therefore, consider what rating the Veteran could get if his 
right fifth toe were amputated.

Amputation of one or two toes other than the great toe with 
removal of the metatarsal head warrants an evaluation of 20 
percent; however, 0 percent is warranted without metatarsal 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  A 
higher disability rating would only be warranted if there was 
amputation of all the toes without metatarsal loss, which is 
clearly not the case here as the only toe involved is the 
right fifth.  See 38 C.F.R. § 4.71a, Diagnostic Code 5170.

Because the Veteran's service-connected status post 
arthropathy, right fifth toe, is already evaluated as 20 
percent disabling, a higher evaluation would be in violation 
of the amputation rule as the elective level of amputation 
would be at most at the metatarsal head.  There is no 
probative evidence of any additional service-connected foot 
injury other than the right fifth toe. 

For these reasons, the Board finds that the preponderance of 
the evidence is against finding that a disability rating in 
excess of 20 percent for service-connected status post 
arthropathy, right fifth toe, is warranted.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extra-schedular 
consideration is not warranted in this case.  First, there is 
no indication that the schedular evaluation in this case is 
inadequate to compensate for the average earning capacity 
impairment attributable to the Veteran's right fifth toe 
disability.  The 20 percent combined disability rating 
contemplates the actual functional impairment as well as that 
to which he would be entitled for the loss of that toe.  
There is no indication in the medical evidence that the 
Veteran has any unusual symptoms or exceptional disabling 
characteristics not contemplated by the 20 percent disability 
rating.  

Second, there is no evidence of an exceptional disability 
picture in this case.  The Veteran has not presented evidence 
showing that he has required any periods of hospitalization 
or emergency room visits for his right fifth toe disability.  
There is no evidence that it interferes markedly with 
employment in a way not contemplated by the schedular rating.  
In fact, the record shows the Veteran is not working because 
of nonservice-connected disabilities.  

Disability is, by definition, interference with employment 
and impairment of earning capacity.  38 C.F.R. § 4.1.  The 
Veteran has a serious disability, evaluated as such under the 
rating schedule.  The absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected right fifth toe disability.  

As the Board concludes that the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  Consequently, the Veteran's 
claim must be denied.




ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied

Entitlement to a disability rating in excess of 20 percent 
for status post arthroplasty, right fifth toe, is denied.


REMAND

The Board finds that remand of the remainder of the Veteran's 
claims is necessary to comply with due process requirements.  

Line of Duty Determination, Left Knee Disorder, Right Knee 
Disorder, Right Wrist Disorder, Left Leg Disorder and TDIU

The Veteran is claiming that his current left knee disorder, 
right wrist disorder and left leg disorder were incurred in 
service as a result of a motor vehicle accident that occurred 
on May 22, 1982.  He further claims that his right knee 
disorder is secondary to his left knee disorder and that he 
is totally disabled due to unemployability because of all of 
these disorders.  The Board notes that the claims for service 
connection were initially denied on the basis of no evidence 
of a relationship between the current disorders and service.  
However, by Administrative Decision approved in June 2007, 
the RO determined that the injuries sustained in the May 22, 
1982, motor vehicle accident were a result of the Veteran's 
own willful misconduct and were not incurred in the line of 
duty.  The RO subsequent found that entitlement to VA 
benefits or compensation claimed as a result of injuries 
received in the motor vehicle accident that occurred on May 
22, 1982, was barred by law.  

The Board notes, however, that there is no letter in the 
claims file indicating that the administrative decision was 
sent to the Veteran or that he was advised of his rights to 
appeal.  In a Statement of the Case and a Supplemental 
Statement of the Case issued in November 2007 related to the 
related issues on appeal the RO advised the Veteran of the 
administrative decision and that VA benefits or compensation 
are not due as a result of the injuries sustained in the May 
22, 1982, motor vehicle accident; however, VA regulations 
provide that a supplemental statement of the case may not be 
used to announce a decision by the RO.  See 38 C.F.R. § 19.31 
(2009). On his VA Form 9 submitted in December 2007 in 
response to the November 2007 Statement of the Case, the 
Veteran demonstrated actual knowledge of the administrative 
decision and indicated his disagreement with that decision, 
arguing that he felt his injuries were in the line of duty.

Based on these communications, the Board finds that the 
Veteran was notified of the Administrative Decision in 
November 2007 and that his December 2007 VA Form 9 
constitutes a Notice of Disagreement with that decision.  A 
statement of the case is required to address the issue of 
whether the injuries sustained by the Veteran in the May 1982 
motor vehicle accident were not in the line of duty and were 
the result of the Veteran's own willful misconduct.  Before 
the Board can proceed to adjudicate the claims for service 
connection for the injuries that the Veteran alleges were a 
result of this motor vehicle accident or are secondary to one 
of the injuries, the issue of whether the injuries were a 
result of the Veteran's own willful misconduct must be 
addressed in a statement of the case and the Veteran must be 
provided an opportunity to perfect an appeal as to that 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
specific issue will be returned to the Board only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

The Board also notes that at the hearing in February 2010 the 
Veteran testified that he believed that he was having 
symptoms of type II diabetes mellitus while in service and 
that the motor vehicle accident in May 1982 was the result of 
a "diabetic type blackout due to hypoglycemia."  In 
readjudicating the Administrative Decision in the statement 
of the case this argument should be addressed.

As service connection for the left knee disorder, right wrist 
disorder and left leg disorder are claimed to be due to the 
motor vehicle accident, the Board finds that they are 
inextricably intertwined with the misconduct determination.  
In addition, the claim for service connection for a right leg 
disorder is inextricably intertwined with the claim for 
service connection for a left knee disorder since the Veteran 
claims that the right knee disorder is secondary thereto.  
Finally, the claim for a TDIU is also inextricably 
intertwined as the Veteran claims that he cannot work because 
of these disabilities.  Thus, these claims must also be 
remanded at this time.

Hypertension

The Veteran claims that his hypertension began while serving 
in Korea around 1982-1983.  He has stated that he was seen in 
sick call and treated for high blood pressure.  

A review of the service treatment records does not indicate 
that the Veteran was provided a diagnosis or treated for 
hypertension in service.  However, a November 1982 treatment 
report from Camp Essayons, Korea, demonstrates an elevated 
blood pressure reading of 138/90.  In addition, a Dental 
History questionnaire dated in August 1983 indicates the 
Veteran reported a history of high blood pressure.  He also 
indicated at his Medical Board separation examination 
conducted in July 1983 of having a history of high blood 
pressure; however, on examination blood pressure was shown to 
be 116/78.

Current treatment records show the Veteran has been treated 
for hypertension with various medications; however, the most 
current VA treatment records from 2008 to 2009 fail to show 
diagnosis or treatment for hypertension.  Thus, an 
examination is necessary in order to determine whether the 
Veteran, in fact, has hypertension and, if so, to obtain a 
medical opinion whether it had its onset in service.

Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss due to 
exposure to loud noise in service as an artilleryman.  The 
Board notes that the Veteran's service records confirm he was 
an artilleryman.  Thus, the Board concedes exposure to noise 
in service.

VA treatment records from 2003 indicate a mild sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.  However, the 
December 2003 audiology consult note indicates it took over 
an hour of testing because the Veteran would not guess at 
words or respond consistently, elevating the results.  They 
finally evaluated him using otoacoustic emissions, which 
suggested hearing was within normal limits through 2000 Hertz 
bilaterally.

VA audio examinations were provided in February 2004 and July 
2007.  The February 2004, audiometric testing could not be 
accomplished due to the Veteran's lack of participation that 
rendered the results questionable and unreliable.  The 
examiner also noted that the tests performed at the 
Birmingham, Alabama, VA Medical Center in July 2003 and 
December 2003 yielded questionable results.  The examiner 
opined that any current hearing loss the Veteran had is not a 
result of military noise exposure.  The examiner based his 
opinion on the fact that separation audiometric testing 
conducted in service was within normal limits and the results 
of his examination of the Veteran.  

VA examination conducted in July 2007 resulted in valid 
audiometric testing, which demonstrated bilateral hearing 
loss (examiner did not indicate that results were 
questionable or unreliable) as defined for VA compensation 
purposes in 38 C.F.R. § 3.385.  In rendering an opinion, this 
examiner relied upon the prior opinion given indicating no 
evidence was found to dispute it.  Thus, she opined that the 
Veteran's current hearing loss was not as least as likely as 
not related to acoustic trauma.

The Board finds that an additional medical opinion is 
required for an adequate determination.  Audiometric test 
results in service appear to indicate a loss of hearing 
acuity.  On entry in service in April 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
25
LEFT
20
10
15
15
15

Audiometric testing in July 1982 demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
5
10
30
25

Finally, separation audiometric testing in July 1983 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
15
15
20
20
30

Thus, the Board notes that these audiometric test results 
appear to indicate a threshold shift at least in the left 
ear.  However, neither VA examiner discussed this in 
rendering their medical opinions.  In order for a medical 
opinion to be complete, this threshold shift should be 
discussed.

The Board notes again that the Veteran appears to have a 
history of not cooperating with the examiners on the 
audiometric testing thereby causing the test results to be 
questionable and unreliable.  The Veteran is hereby advised 
that it is incumbent upon him to fully cooperate with the 
hearing testing process by following the instructions 
provided him on how to properly perform the test.  He is 
additionally advised that his failure to fully cooperate with 
the examiner could negatively affect the outcome of his 
claim.

Other Matters

Finally, although not certified to the Board, documents in 
the claims file appear to indicate that the Veteran may have 
an outstanding appeal pending for the denial of a clothing 
allowance as evidenced by a copy of a VA Form 9 dated in 
January 2006.  However, his VHA file has not been associated 
with the claims file and, thus, the Board is unable to 
determine at this time the procedural posture of this claim.  
Thus, on remand, the VHA file should be obtained and 
associated with the Veteran's claims file so that, following 
any other necessary action, upon return to the Board for 
consideration of jurisdiction over a claim.

Moreover, the Board finds this issue is also inextricably 
intertwined with the Veteran's claims for service connection 
for bilateral knee disorders as it is related to braces he 
wears due to problems with his knees.  Thus, adjudication of 
this issue now while the service connection claims are 
pending would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the 
case as to the issue of whether the injuries 
sustained by the Veteran in the May 1982 
motor vehicle accident were not in the line 
of duty and were the result of the Veteran's 
own willful misconduct.  In readjudicating 
the claim, the Veteran's arguments of an 
alternative cause for the May 1982 motor 
vehicle accident must be considered and 
discussed.  

The Veteran should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If an 
appeal is perfected, the case should be 
returned to the Board for further appellate 
consideration. 

2.  Contact the VA Medical Center in 
Birmingham, Alabama, and request that it 
forward the Veteran's VHA file in which the 
original documents relating to the Veteran's 
claim for a clothing allowance filed in 
February 2005 are contained.  Associate the 
VHA file with the claims file.  The VHA file 
should be forwarded to the Board upon 
completion of the actions requested in this 
remand.

3.  Schedule the Veteran for a VA 
Hypertension Examination.  After reviewing 
the claims file and examining the Veteran, 
the examiner should indicate whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that he has hypertension 
related to a disease or injury incurred 
during service.  The claims file must be 
provided to and reviewed by the examiner, who 
must indicate in his/her report that said 
review has been accomplished.  The examiner 
should specifically address whether the 
elevated blood pressure reading in November 
1983 and other notes in the service treatment 
records demonstrate the onset of hypertension 
in service.  In rendering an opinion, the 
examiner should address the Veteran's 
statements as to a continuity of symptoms 
after service.  A complete rationale should 
be given for all conclusions and opinions 
expressed in a legible report.  

4.  Schedule the Veteran for a VA Audiology 
Examination.  The examiner should elicit from 
the Veteran a detailed account of any 
instances of noise exposure before and after 
service.  As for in-service noise exposure, 
the examiner should be advised that exposure 
to loud noises as an artilleryman in service 
is conceded.  After reviewing the file and 
conducting audiometric testing, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss (whether bilateral or 
unilateral) is due to acoustic trauma 
incurred during service.  In rendering an 
opinion, the examiner should address the 
Veteran's statements as to a continuity of 
symptoms after service.  The examiner should 
provide a complete rationale for any opinion 
given, including discussion of evidence 
contrary to the opinion rendered.  

5.  After ensuring that all actions 
requested above have been accomplished and 
the VA examination reports are complete, all 
of the Veteran's claims for service 
connection remanded should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


